Exhibit 10.1

 

PERVASIVE SOFTWARE INC. 1997 STOCK INCENTIVE PLAN:

 

NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Pervasive Software
Inc. (the “Corporation”) on the following terms:

 

    Name of Recipient:         Total Number of Shares Granted:               
Fair Market Value per Share:   $            Total Fair Market Value of Award:  
$            Date of Grant:                        , 200       Vesting
Commencement Date:                        , 200       Vesting Schedule:   Except
as otherwise provided in the
Restricted Stock Agreement, the shares
granted will vest in full upon the third
anniversary of the grant date.

 

By your signature and the signature of the Corporation’s representative below,
you and the Corporation agree that these shares are granted under and governed
by the terms and conditions of the 1997 Stock Incentive Plan (the “Plan”) and
also the Restricted Stock Agreement which is attached to and made a part of this
document.

 

RECIPIENT:  

PERVASIVE SOFTWARE INC.

    By:          Title:      Print Name         



--------------------------------------------------------------------------------

PERVASIVE SOFTWARE INC.

1997 STOCK INCENTIVE PLAN:

 

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    Payment of at least par value is required for the shares
you receive. Vesting    The shares will vest in full upon the third anniversary
of the grant date, as shown in the Notice of Restricted Stock Award. In
addition, the shares vest if the following events occur:     

•      If the Corporation is subject to a “Corporate Transaction” or “Change in
Control” (as defined in the Plan) while you are an employee, consultant or
director of the Corporation, you will vest in all of the shares unless the
Corporation assigns its right to acquire Restricted Shares (as defined below) to
the acquiring company. In addition, if your employment or service is
Involuntarily Terminated (as defined in the Plan) following the Corporate
Transaction or Change in Control then your vesting in the shares will accelerate
and be measured in six month increments so that you would become vested in and
entitled to receive that number of shares of Restricted Stock as if you had been
in service as of the end of the next six month increment from the date of
Involuntary Termination (rounded down to the nearest whole share) (for
illustrative purposes only, assume (A) in the event you are subject to an
Involuntary Termination following a Change of Control nine months following the
date of grant, then vesting would accelerate as if you had been in service as of
twelve months following the grant, (B) in the event you are subject to an
Involuntary Termination following a Change of Control sixteen months following
the date of grant, then vesting would accelerate as if you had been in service
as of eighteen months following the grant).

    

•      In the event of a Voluntary Termination (as defined in the Plan) prior to
the third anniversary of the grant date, you will not receive any acceleration
of vesting and you will not be entitled to receive any of the shares.

    

•      In the event of an Involuntary Termination (and a Change of Control or
Corporate Transaction has not occurred) prior to the third anniversary of the
grant date, you will receive acceleration of vesting of that number of shares
equal to the quotient of (A) product of either (1) 1/3 of the total shares
granted if Involuntary



--------------------------------------------------------------------------------

    

Termination occurs after the first day of the thirteenth month following the
grant date but prior to the last day of the twenty-fourth month following the
grant date or (2) 2/3 of the total shares granted if Involuntary Termination
occurs after the first day of the twenty-fifth month following the grant date
but prior to the third anniversary of the grant date multiplied by the
difference between the 20 day average closing price of one share of Company
common stock (the “Average Closing Price”) on the date of grant and the Average
Closing Price on the date of Involuntary Termination divided by (B) the Average
Closing Price on the date of Involuntary Termination (rounded down to the
nearest whole number) (For illustrative purposes, assuming you were originally
granted 100 shares and are Involuntarily Terminated during the thirtieth month
following the grant date, the Average Closing Price on the grant of date is
$4.00 and the Average Closing Price on the date of Involuntary Termination is
$6.00, then the following formula shall apply: 66.7 shares multiplied by $2.00
equals $133.40 which is then divided by $6.00 for a total number of vested
shares of 22 (rounded down to the nearest whole number).

     Except as provided above, no additional shares vest after your service as
an employee, consultant or director of the Corporation or a parent or subsidiary
of the Corporation has terminated for any reason. Shares Restricted    Unvested
shares will be considered “Restricted Shares.” You may not sell, transfer,
pledge or otherwise dispose of any Restricted Shares, except as provided in the
next sentence. With the consent of the Compensation Committee of the
Corporation’s Board of Directors, you may transfer Restricted Shares to your
spouse, children or grandchildren or to a trust established by you for the
benefit of yourself or your spouse, children or grandchildren. A transferee of
Restricted Shares must agree in writing on a form prescribed by the Corporation
to be bound by all provisions of this Agreement. Forfeiture    If your service
as an employee, consultant or director of the Corporation or a parent or
subsidiary of the Corporation terminates for any reason, then your shares will
be forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination. This means that the Restricted
Shares will immediately revert to the Corporation. You hereby appoint the
Corporation, or any escrow agent the Corporation may appoint, with full power of
substitution, as your true and lawful attorney-in-fact with irrevocable power
and authority in your name and on your behalf to take any action and execute all
documents and instruments, including without limitation, stock powers which may
be necessary to transfer the stock

 

2



--------------------------------------------------------------------------------

    

certificate or certificates evidencing such Restricted Shares to the Corporation
upon the forfeiture of such shares. You will receive no payment for Restricted
Shares that are forfeited.

 

The Corporation determines when your service terminates for this purpose.

Leaves of Absence    For purposes of this award, your service does not terminate
when you go on a military leave, a sick leave or another bona fide leave of
absence, if the leave was approved by the Corporation in writing. You do not
vest during a leave of absence unless crediting of service is required by the
terms of the leave or by applicable law. Your service terminates when the
approved leave ends, unless you immediately return to active work. Market
Stand-off    In connection with any underwritten public offering by the
Corporation of its equity securities pursuant to an effective registration
statement filed under the Securities Act of 1933, including the Corporation’s
initial public offering, you shall not directly or indirectly sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any of the Shares acquired under
this Agreement without the prior written consent of the Corporation or its
underwriters. The Market Stand-Off shall be in effect for such period of time
following the date of the final prospectus for the offering as may be requested
by the Corporation or such underwriters. In no event, however, shall such period
exceed 180 days following any underwritten offering and in no event shall the
Market Stand-Off continue more than two years after the date of the
Corporation’s initial public offering. The Corporation will not transfer and
will instruct its agents not to transfer the shares acquired under this
Agreement until the end of the applicable stand-off period. The Corporation’s
underwriters shall be beneficiaries of this Market Stand-Off agreement. Stock
Certificates    Your Restricted Shares will be held for you by the Corporation.
The Corporation may deposit the certificate or certificates evidencing such
Restricted Shares with an escrow agent designated by the Corporation. After
shares have vested, a stock certificate for those shares will be released to
you. Voting Rights    You may vote your shares even before they vest.
Withholding Taxes    No stock certificates will be released to you unless you
have made acceptable arrangements to pay any withholding taxes that may be due
as a result of this award or the vesting of the shares. These

 

3



--------------------------------------------------------------------------------

     arrangements may include withholding shares of Corporation stock that
otherwise would be released to you when they vest. The Corporation, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit you to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Corporation
withhold otherwise deliverable shares having a fair market value equal to the
minimum amount required to be withheld, (c) delivering to the Corporation
already vested and owned shares having a fair market value equal to the amount
required to be withheld, or (d) through any other lawful manner, including if
permitted, the sale of a sufficient number of such shares otherwise deliverable
to you through such means as the Corporation may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. Restrictions on Resale    By signing this Agreement, you agree
not to sell any shares at a time when applicable laws or Corporation policies
prohibit a sale. This restriction will apply as long as you are an employee,
consultant or director of the Corporation or a parent or subsidiary of the
Corporation. No Employment or Service Contract    Your award or this Agreement
does not give you the right to continue to be employed or retained by the
Corporation in any capacity for any period. Your award or this Agreement does
not restrict in any way your rights or the rights of the Corporation to
terminate your service at any time for any reason, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Corporation stock, the number of Restricted Shares that remain subject
to forfeiture will be adjusted accordingly and any new, substituted or
additional securities which are by reason of such change distributed with
respect to any Restricted Shares shall immediately be subject to the Market
Stand-Off. Rights as Stockholder    You will not have any of the rights or
privileges of a stockholder of the Corporation in respect of any shares
deliverable hereunder unless and until certificates representing such shares
will have been issued, recorded on the records of the Corporation or its
transfer agent or registrars, and delivered to you or any escrow agent appointed
by the Corporation. After such issuance, recordation and delivery, you will have
all the rights of a stockholder of the Corporation with respect to voting such
shares and receipt of dividends and distributions on such shares. Applicable Law
   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to their choice-of-law provisions).

 

4



--------------------------------------------------------------------------------

The Plan and Other Agreements   

The text of the 1997 Stock Incentive Plan is incorporated in this Agreement by
reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Corporation regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement, signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

 

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5